Citation Nr: 0300149	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right kidney 
disorder to include as secondary to service-connected 
hypertension.





ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas, which denied the benefit sought on 
appeal.

In an October 2000 VA Form 9, the veteran requested a 
Travel Board hearing.  The veteran failed to appear for 
the Travel Board hearing.  As the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is 
deemed withdrawn and the Board will continue with the 
appeal.  See 38 C.F.R. § 20.704(d) (2002).

The Board notes that the veteran appointed James W. 
Stanley, Jr., attorney-at-law, as her representative.  VA 
revoked Mr. Stanley's authority to represent VA claimants, 
effective from October 10, 2001.  In a letter dated March 
18, 2002, the veteran was given notice of this development 
and advised of the options that she had with respect to 
representation.  The veteran did not respond, so the Board 
assumes that she will represent herself in this appeal.

The Board notes that the veteran was provided a statement 
of the case in August 1999, regarding the issue of 
entitlement to an earlier effective date for a 10 percent 
evaluation for her service-connected surgical scar of the 
back.  However, a timely substantive appeal has not been 
associated with the record certified to the Board for 
appellate review.  Thus, appellate consideration of this 
issue will not be undertaken in this decision.  

In a VA Form 21-4138 dated in April 2002, the veteran 
filed a claim for an increased rating for her service-
connected hypertension and requested entitlement to aid 
and attendance.  These matters are referred to the RO for 
appropriate action.


FINDING OF FACT

There is neither current diagnosis of a right kidney 
disorder nor competent medical evidence of a causal link 
between the veteran's period of service and a claimed 
kidney disorder, to include as secondary to service-
connected hypertension.


CONCLUSION OF LAW

Claimed right kidney disorder was not incurred in or 
aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002). The VCAA became effective on 
November 9, 2000.  This law not only did away with the 
concept of a well-grounded claim, but also imposed 
additional duties and obligations on the VA in developing 
claims.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that 
all relevant facts pertaining to the veteran's service-
connection claim have been properly developed as service 
and VA medical records, private medical statement, an 
August 2000 VA medical opinion, have been associated with 
the claims file.  In a letter dated February 7, 2000, the 
RO asked the veteran to submit medical evidence showing a 
causal relationship between her claimed kidney dysfunction 
and her service-connected hypertension.  The veteran 
submitted some VA treatment records and a March 2000 
statement from the Arkansas Primary Care Clinics, Inc. 
confirming a history of treatment for uncontrolled 
hypertension.  In a letter dated September 30, 2002, the 
Board asked the veteran to submit medical evidence showing 
that the claimed condition is proximately due to or the 
result of a service-connected disease or injury.  The 
veteran did not respond.  As indicated below, the Board is 
satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West Supp. 
2002).  In this connection, the Board finds that the 
service and VA medical records, private medical statement, 
and an August 2000 VA medical opinion are adequate for 
determining whether service connection is warranted.

The Board also finds that the requirements regarding 
notice, which must be provided to the veteran under the 
VCAA have been satisfied by various informational letters 
and a September 2000 statement of the case (SOC), as VA 
has advised the appellant of what must be demonstrated to 
establish service connection and discussed the issue on 
the merits.

Even though the RO originally denied the claim as not well 
grounded, the Board finds no prejudice to the appellant in 
this case by proceeding with the adjudication of the 
question of entitlement to service connection.  This is so 
because the RO and the Board specifically notified her of 
the provisions of the VCAA and the requirements needed for 
entitlement to service connection in February 2000 and 
September 2002 letters and what VA would provide and what 
she needed to provide and the RO discussed her claim on 
the merits in a September 2000 SOC.  She was notified that 
for service connection there must be evidence of a current 
disability, evidence of a disease or injury due to 
service, and evidence of a link between the disability and 
service or a service-connected disability.  All of the 
relevant evidence was considered.  Thus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further development or notification pursuant to 
the provisions of the VCAA, her procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Analysis

The veteran claims that she has right kidney dysfunction 
due to her service-connected hypertension.  

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. §§ 
3.1(k), 3.303(a) (2002).  Where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops 
certain chronic diseases, such as cardiovascular-renal 
disease, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be 
presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown 
to be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-
connected disorder has caused a new disability, there must 
be competent medical evidence that the secondary 
disability was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in 
a claim for service connection there must be medical 
evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the current disability established 
by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service 
incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Court also 
has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where 
such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran has no current medical diagnosis of a right 
kidney disorder.  Thus, she fails to satisfy the first 
element of a claim, that is, a current disability, and her 
claim for service connection fails.  Even assuming that 
the veteran has a right kidney disorder, there is no 
competent medical evidence linking claimed renal 
dysfunction to service or her service-connected 
hypertension.  

Service medical records show no complaint or diagnosis of, 
or treatment for a kidney disorder and include a normal 
clinical evaluation of the veteran's kidneys on 
separation.  A March 2000 private medical statement shows 
a history of treatment for the veteran's service-connected 
hypertension with an assessment, following an examination, 
of chronic fatigue and uncontrollable hypertension.  The 
private physician added that the veteran was at risk for a 
cerebrovascular accident and that, unless her blood 
pressure was better controlled, she was also at risk for 
any type of job that required handling of any type of 
dangerous equipment or placed her around high places or 
young children.  As such, he opined that the veteran was a 
candidate for disability. 

A January 2000 VA Enalapril renogram revealed normal flow 
and uptake in the veteran's kidneys.  There was a change 
seen in the right kidney compared with the previous study.  
The impression was mild change in the rate of clearance in 
the right kidney of borderline significance, could be due 
to renovascular hypertension.  There was no evidence of 
significant renovascular hypertension on the left.  No 
diagnostic code was given.

An August 2000 VA medical opinion revealed that a VA 
physician had reviewed the veteran's claim file.  He noted 
that the veteran had a history of service-connected 
hypertension and that a January 2000 Enalapril renogram 
showed borderline changes in the right kidney, which might 
be consistent with possible renovascular hypertension.  
The VA physician stated that this was a very borderline 
finding and that an Enalapril renogram often gives false 
positives.  He added that it would be impossible to say if 
the veteran had renal artery stenosis without doing an 
arteriogram.  Assuming that these changes were found; 
however, the condition involving the right kidney would 
not be secondary to her service-connected hypertension.  
It could be etiologic in her hypertension, but not 
secondary to it.

The only evidence the veteran has submitted that supports 
her claim is her own statements.  She, as a lay person, 
with no apparent medical expertise or training, is not 
competent to comment on the presence, or etiology, of a 
medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu, 2 Vet. App. at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the 
required evidence needed, and the claim must be denied.

In this case, the veteran has not been diagnosed with a 
right kidney disorder.  The central question is whether 
the claimed disorder began during service, or whether it 
was causally linked to some incident of active duty or a 
service-connected disease.  The evidence shows a normal 
clinical evaluation of the veteran's kidneys at the time 
of her separation from service, borderline findings of 
renal dysfunction first reported 20 years after service 
and no treatment for a kidney disorder.  The RO sought and 
obtained a medical opinion as to whether the claimed renal 
dysfunction was secondary to the veteran's service-
connected hypertension.  The August 2000 VA examiner 
opined that, assuming that renal artery stenosis had been 
found on an arteriogram, the condition involving the 
veteran's right kidney would not be secondary to her 
service-connected hypertension.  Under these 
circumstances, the Board concludes that no reasonable 
possibility exists that additional assistance would aid in 
substantiating the veteran's claim.

The Board has thoroughly reviewed the evidence of record, 
but finds that the preponderance of the evidence is 
against her claim for entitlement to service connection 
for a right kidney disorder.  In summary, the medical 
evidence does not demonstrate that the veteran has been 
diagnosed with kidney disorder.  Additionally, there is no 
medical opinion suggesting that any claimed right kidney 
disorder is related to her service-connected hypertension 
or due to some other incident of the veteran's active 
military service.  Although there may be some outstanding 
treatment records, the veteran has not indicated that any 
such records are pertinent to this appeal.  The veteran 
has been put on notice as to the evidence needed to 
establish her claim and has failed to provide sufficient 
information to obtain such evidence.  As noted above, 
there is no medical evidence of record of a current 
diagnosis of a kidney disorder or medical evidence 
establishing a relationship between such claimed disorder, 
to include as secondary to service-connected hypertension.  
The veteran offers only lay opinion as to diagnosis and 
nexus to service, which is insufficient for establishing a 
service connection claim, and, thus, the appeal must be 
denied.

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against 
the veteran's claim; the doctrine is inapplicable.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right kidney disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

